DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1, line 2, “ASIC” should be -application-specific integrated circuit (ASIC)-.
In claim 1, line 2, “LDPC” should be -low-density parity check (LDPC)-.
In claim 1, line 3, “engines, a” should be -engines, and a-.
In claim 1, line 4, “NVM” should be -non-volatile memory (NVM)-.
In claim 4, line 2, “BiCS” should be -bit cost scalable (BiCS)-.
In claim 9, line 2, “ASIC” should be -application-specific integrated circuit (ASIC)-.
In claim 9, line 3, “NVM” should be -non-volatile memory (NVM)-.
In claim 13, line 2, “LDPC” should be -low-density parity check (LDPC)-.
In claim 13, line 2, “less than” should be -fewer than-.
In claim 15, line 2, “BiCS” should be -bit cost scalable (BiCS)-
In claim 17, line 3, “ASIC” should be -application-specific integrated circuit (ASIC)-.
In claim 17, line 4, “configure” should be -configured-.
In claim 19, line 2, “LDPC” should be -low-density parity check (LDPC)-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2-3, 5-9, 12-14, and 16-20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In particular, claim 2 comprises the phrase “more than about 10.0% of the data stored on one of the plurality of NVM dies”. Since the term “about” is not defined by the claim in such a way as to determine what the Applicant considers a reasonable margin of error, it cannot be determined whether a particular amount of data could be considered to be greater than “about 10.0%”.
Similarly, claims 3, 12, and 18 comprise a limitation wherein “about 33.3% of data” on an NVM die comprises parity data. Since the term “about” is not defined by the claim in such a way as to determine what the Applicant considers a reasonable margin of error, it is not readily apparent as to how much of the data could be considered to be “about 33.3%” of the total data.
Claims 5 and 13 comprise language in the form of “less than about 54 LDPC engines.” Since the term “about” is not defined by the claim in such a way as to determine what the Applicant considers a reasonable margin of error, it cannot be determined whether the number of LDPC engines could be considered to be fewer than “about 54”.
Similarly, claims 6 and 14 comprise language in the form of “about 14 LDPC engines.” Since the term “about” is not defined by the claim in such a way as to determine what the Applicant considers a reasonable margin of error, it cannot be determined whether the number of LDPC engines could be considered to be “about 14”.
Claim 7 comprises language in the form of “greater than about 5 processing cores.” Since the term “about” is not defined by the claim in such a way as to determine what the Applicant considers a reasonable margin of error, it cannot be determined whether the number of processing cores could be considered to be “greater than about 5”.
Claims 8 and 16 comprise the following language: “between about 256 processing cores and about 512 processing cores.” Similarly, claim 20 comprises “about 256-512 processing means”. Since the term “about” is not defined by the claim in such a way as to determine what the Applicant considers a reasonable margin of error, it cannot be determined whether the number of processing cores/means could be considered to be between “about 256” and “about 512”.
Claims 9 and 17 comprise language in the form of “about 0.2 or less”. Since the term “about” is not defined by the claim in such a way as to determine what the Applicant considers a reasonable margin of error, it cannot be determined whether the bit error rate could be considered to be “about 0.2 or less”.
Claim 19 comprises language in the form of “about 8 LDPC engine means.” Since the term “about” is not defined by the claim in such a way as to determine what the Applicant considers a reasonable margin of error, it cannot be determined whether the number of LDPC engine means could be considered to be “about 8”.
Claims 4, 10-11, and 15 contain the deficiencies of the above claims by reference; therefore, they are rejected by the same reasoning accordingly.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “memory means” in claim 17, “front-end module ASIC means” in claim 17, “front-end ASIC means” in claim 17, and “LDPC engine means” in claim 19. Further elaboration as to why these limitations are not interpreted under 35 U.S.C. 112(f) can be found below.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Referring to the limitation “memory means configured to store data” in claim 17, the limitation explicitly recites “means” and provides a functional recitation (“store data”). However, structure in the form of memory is recited to perform the function. Therefore, it does not appear to invoke 112(f).
Referring to the limitation “front-end module ASIC means coupled to the one or more memory means, … configured to have a bit error rate of less than about [sic] 0.2” in claim 17, the limitation explicitly recites “means” and provides a functional recitation (“have a bit error rate of less than… 0.2”). However, the claim recites structure in the form of an application-specific integrated circuit (ASIC) to perform the function. Therefore, it does not appear to invoke 35 U.S.C. 112(f).
Referring to the limitation “front-end ASIC means coupled to the FM ASIC means, configured to carry out database commands from a host,” the limitation explicitly recites “means” and provides a functional recitation (“carry out database commands from a host”). However, the claim recites structure in the form of an application-specific integrated circuit (ASIC) to perform the function. Therefore, it does not appear to invoke 35 U.S.C. 112(f).
Referring to the limitation “LDPC engine means” in claim 19, the limitation explicitly recites “means”. While there does not appear to be verbatim “means for” recitation, the “LDPC engine means” can be understood to perform parity checks, as LDPC is understood to stand for “low-density parity-check”. The claim appears to recite structure in the form of “LDPC engines” to perform the function. Therefore, it does not appear to invoke 35 U.S.C. 112(f).
Referring to the limitation “processing means” in claim 20, the limitation explicitly recites “means”. The limitation recites “processing means”, which could be reasonably interpreted as a “means for” recitation (in this case, means for processing). The claim appears to lack adequate structure to perform the function. The specification recites “processing cores” in paragraph 36, lines 4-6, which appear to perform the function of the limitation. Based on this, the limitation “processing means” can be reasonably interpreted as invoking 35 U.S.C. 112(f). Pursuant to this invocation, this limitation can be reasonably interpreted, under 35 U.S.C. 112(f), as “processing cores” as described in paragraph 36, lines 4-6.

Allowable Subject Matter
Claims 1-20 appear to contain allowable subject matter. However, claims 2-20 cannot be allowed at this time due to issues pertaining to 35 U.S.C. 112(b). Further, independent claim 1 comprises formality issues as shown in the “Claim Objections” section of this Action.
The following is a statement of reasons for the indication of allowable subject matter:  

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a front-end module ASIC comprising a plurality of LDPC engines and a plurality of flash interface modules (FIMs), each FIM coupled to a respective one of a plurality of NVM dies capable of storing data.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Referring to independent claim 9, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a front-end module ASIC (FM ASIC) coupled to one or more NVM dies, and having a bit error rate (BER) of about 0.2 or less, the FM ASIC coupled to the FE ASIC.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that independent claim 17 contains similar subject matter to that of claim 9 as shown above; therefore, it is determined to include allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal et al. (US 2018/0217751) appears to disclose determining healthiness of multi-level cell blocks within flash memory based on health criteria including a bit-error rate relative to a given threshold.
Benisty et al. (US 2019/0354300) appears to disclose a front-end module comprising multiple LDPC modules; however, it is ineligible to be considered as prior art under 35 U.S.C. 102 because it was by the same applicant and published within one year of the effective filing date of the current invention.
Weinberg et al. (US 2019/0132007) appears to disclose an LDPC module; however, said LDPC module is not contained within the front-end module or the front end of the system.
Guo et al. (US 9,679,661) appears to disclose enabling performance enhancement features based on the bit-error rate being below a given threshold.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184